UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-6778



WILLIAM E. ALTON, III,

                Plaintiff - Appellant,

          v.


DOCTOR MATHIS, M.D.; MARYAM MESSAFORTH, P.A.; KEVIN JOHNSON,
P.A.; NURSE CAROL, R.N.; CMS MEDICAL CONTRACTOR; DOCTOR
BAHANNA, M.D.; MARYLAND DEPARTMENT OF PUBLIC SAFETY AND
CORRECTIONAL SERVICES; EASTERN CORRECTIONAL INSTITUTION;
KATHERINE GREEN, Warden; RONALD DRYDEN, Assistant Warden;
VICTORIA BURKHARD; ROBERT HANKE, Security Chief; JOHN A.
ROWLEY, Commissioner of Correctional Institution; JAMES A.
SMITH, Maryland Reception Diagnostic and Classification
Center, Warden; MICHAEL STOUFFER; JAMES MURPHY, Assistant;
TERRANCE TAYLOR, Sergeant; CHARLES GAITHER, C.O.2; GREGORY
WARD, E.C.I. Sergeant; J. TYLER, Case Management Specialist;
SUPERVISOR PARKINSON; M FITCHETT; SPECIALIST ENDLINCH;
LIEUTENANT DRURY, ECI-Intell; IDA Y. OSITELU, Dietary
Supervisor; CONNIE SHAFT, C.D.R.M.R.D.; B. WHITTINGTON,
Lieutenant; LIEUTENANT RICHO; THORNTON, C.D.O.; TILLAMN-
HAYWOOD, C.D.O.; K. HUYKNH, C.D.O.; HANNAH, C.O.S; WALSKE,
C.O.S.; KESSLER, C.O.2; G. R. TYLER, C.O.2; JOHNSON, C.O.2;
MAJOR MAYCOCK; CAPTAIN KING; LIEUTENANT BARNES; JUDITH
HATHWAY, P.A., in their individual and official capacities;
GUNTER, C.O.2; BOBBY SHEARIN, Deputy Commissioner,

                Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(8:07-cv-01499-AW)


Submitted:   July 22, 2008                 Decided:   July 28, 2008
Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William E. Alton, III, Appellant Pro Se. Philip Melton Andrews,
Katrina J. Dennis, KRAMON & GRAHAM, Baltimore, Maryland; Rex
Schultz Gordon, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND,
Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

          William E. Alton, III, appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.    We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.       Alton v.

Mathis, No. 8:07-cv-01499-AW (D. Md. Apr. 21, 2008).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                           AFFIRMED




                              - 3 -